t c memo united_states tax_court ronald e byers petitioner v commissioner of internal revenue respondent docket no 3032-10l filed date ronald e byers pro_se kristin m timmons for respondent memorandum opinion swift judge in this collection case under section petitioner challenges respondent’s notice_of_intent_to_levy relating to outstanding federal income and self-employment taxes penalties and interest petitioner owes for years through this case is before us on respondent’s motion for summary_judgment under rule background petitioner failed to file federal_income_tax returns for through the periods subject_to collection indeed petitioner has failed to file federal_income_tax returns for many years under the authority of sec_6020 respondent conducted an examination and prepared substitute federal_income_tax returns for petitioner for the periods subject_to collection on date respondent mailed to petitioner a notice_of_deficiency relating to petitioner’s federal income and self-employment taxes for each of the 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure periods subject_to collection respondent’s income and self-employment_tax deficiencies against petitioner were based on respondent’s determination that in each year petitioner received income as an independent truck driver petitioner filed a petition in this court challenging respondent’s deficiency determinations for each of the periods subject_to collection after a trial held on date this court issued its written opinion upholding respondent’s income and self-employment_tax deficiency determinations against petitioner byers v commissioner tcmemo_2007_331 351_fedappx_161 8th cir byers ii on date petitioner appealed byers i to the court_of_appeals for the eighth circuit petitioner did not post a bond to suspend collection of the above deficiencies that were sustained by this court see rule and therefore respondent assessed the taxes determined by respondent and sustained by us on date respondent mailed to petitioner a final notice--notice of intent to levy and notice of your right to a hearing relating to the above deficiency determinations and assessments against petitioner on date petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in his collection_due_process cdp hearing request petitioner raised a variety of arguments including the incorrectness of our opinion in byers i sustaining respondent’s deficiency determinations against petitioner for the periods subject_to collection in his form petitioner never mentions an offer-in-compromise or an installment_agreement and petitioner expressly requests that the cdp hearing be conducted solely by correspondence as a supplement to his form on date petitioner submitted a letter to respondent’s settlement officer labeling the letter part i and stating that he was reserving the right to furnish additional clarifying or new information in this letter petitioner simply reasserted his claim that the income and self-employment taxes were incorrectly determined and asserted that his appeal to the court_of_appeals for the eighth circuit was likely to result in reversal of byers i and therefore in petitioner’s opinion suspension of respondent’s proposed levy was called for on date respondent’s settlement officer contacted respondent’s trial attorney from byers i in order to obtain copies of the notices of deficiency for the periods subject_to collection on date this court’s opinion in byers i was affirmed by the court_of_appeals for the eighth circuit on date petitioner filed a petition for writ of certiorari to the supreme court seeking reversal of byers ii on date after more than five months from receipt of petitioner’s date letter and without receiving any further information or communications from petitioner respondent’s settlement officer issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining respondent’s proposed levy action respondent’s notice_of_determination and the administrative record relating thereto fully disclose the basis for the adverse determination against petitioner and confirm that the settlement officer did not omit any relevant factor required to make such determination on date petitioner filed the instant action in an effort to prevent respondent’s collection by levy of the income and self-employment taxes determined by respondent and sustained by this court in byers i and affirmed by the court_of_appeals for the eighth circuit in byers ii 2petitioner’s original petition herein was filed on date this document however failed to comply with the rules as to the form and content of a proper petition the court ordered petitioner to file a proper amended petition on or before date under rule c the court accepted petitioner’s amended petition as timely and filed it on date on date petitioner’s petition for writ of certiorari to the supreme court was denied byers v commissioner 131_sct_79 discussion because petitioner resided in minnesota at the time he filed his petition venue for appeal is the court_of_appeals for the eighth circuit see sec_7482 where the underlying liability is not properly in issue we review respondent’s appeals_office determination for an abuse_of_discretion 114_tc_604 114_tc_176 in 439_f3d_455 8th cir rev’g 123_tc_85 the court_of_appeals for the eighth circuit held generally that judicial review in cdp cases of non-liability-related issues is limited to the administrative record and that new evidence may be admissible only if the administrative record does not adequately explain the basis of respondent’s determination or if there is an irregularity in the conduct of the hearing or some defect in the record 125_tc_301 aff’d 469_f3d_27 1st cir attached to respondent’s motion for summary_judgment are the following documents copies of respondent’s certified forms certificate of assessments payments and other specified matters relating to petitioner’s federal income and self-employment_tax liabilities for through and an affidavit of respondent’s settlement officer who conducted petitioner’s cdp hearing under sec_6330 an issue may not be raised during a cdp hearing if the issue was raised and considered in a previous administrative or judicial proceeding and the person raising the issue participated meaningfully in the proceeding in light of this court’s decision in byers i and the affirmance thereof by the court_of_appeals for the eighth circuit relating to petitioner’s federal income and self-employment_tax liabilities for the periods subject_to collection petitioner is herein estopped from raising any issue as to his liability for such taxes and as to the amounts thereof see sec_6330 none of petitioner’s arguments herein gives rise to a genuine issue of material fact and we may grant summary_judgment as a matter of law see rule b fla country clubs inc v commissioner 122_tc_73 aff’d 404_f3d_1291 11th cir petitioner complains that the taxes determined by respondent were improperly assessed and collection was improperly initiated because of the pendency of his appeal of byers i to the court_of_appeals for the eighth circuit however sec_7485 provides that respondent may assess a deficiency and initiate collection during an appeal from the tax_court unless the taxpayer posts a bond which petitioner did not do see rule petitioner alleges that respondent’s settlement officer erroneously failed to recognize collection alternatives to the proposed levy however in his cdp hearing request and during the approximately five months the cdp hearing was pending before the settlement officer petitioner failed to raise any collection alternative to the proposed levy further petitioner failed to submit any financial information and to file subsequent-year tax returns both prerequisites for any meaningful consideration of a collection alternative see shanley v commissioner tcmemo_2009_17 it is ordinarily not an abuse_of_discretion for an appeals officer to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information citing prater v commissioner tcmemo_2007_241 chandler v commissioner tcmemo_2005_99 and roman v commissioner t c memo see also 118_tc_488 holding that in general issues not raised at the administrative level may not later be raised for the first time in court petitioner alleges generally that the settlement officer did not verify that all of the legal and administrative requirements of sec_6330 have been met to the contrary the record herein adequately establishes that respondent’s settlement officer verified that the assessments were properly made that requirements of all applicable law and administrative procedure were met and that the settlement officer considered whether the proposed levy was more intrusive than necessary see sec_6330 we conclude that respondent’s settlement officer did not abuse her discretion in sustaining respondent’s proposed levy petitioner claims irregularity in the assessment process and that the assessments are higher than authorized by law to the contrary the assessed amounts reflect the amounts set forth in this court’s decision document filed on date in objecting to respondent’s motion for summary_judgment petitioner has not raised any credible factual issue with regard to the legal and administrative requirements of sec_6330 petitioner has failed to make any credible prima facie showing that any exception to the record rule applies in this case and petitioner has failed to allege any material fact in dispute petitioner claims that the settlement officer failed to give him the opportunity to submit more information following his date letter to the contrary nothing prevented petitioner from submitting additional information to the settlement officer during the five months that the matter was pending before her petitioner claims that during the cdp hearing the settlement officer improperly communicated ex_parte with respondent’s appeals officer and other irs employees petitioner has presented no credible support for this claim the record before us adequately confirms that any communications between the settlement officer and other irs personnel during petitioner’s cdp hearing related solely to administrative ministerial or minor procedural matters revproc_2000_ sec_3 q a 2000_2_cb_404 lastly in his objection to respondent’s motion for summary_judgment petitioner raises an issue not raised during his cdp hearing-namely the constitutionality under the u s constitution’s appointments_clause see u s const art ii sec_2 cl of respondent’s delegation of authority to respondent’s appeals_office and to respondent’s settlement officer within the appeals_office to conduct the cdp hearing and to issue the notice_of_determination petitioner’s constitutional argument was addressed and rejected in 135_tc_114 appeal filed d c cir date petitioner focuses on the authority of respondent’s appeals_office and argues that tucker is not controlling because it focused on the person of the settlement officer not on the office in which the settlement officer works however the court in tucker noted that there is no constitutional issue as to whether the office of appeals itself was ‘established by law’ rather the issue is whether there are within the office of appeals personnel who are ‘officers’ whose positions are ‘established by law’ id pincite n as respondent explains on brief the appointments_clause governs appointment of individual persons as officers of the united_states it does not apply to a group of individuals who collectively constitute an office see eg buckley v valeo 424_us_1 a ny appointee exercising significant authority pursuant to the laws of the united_states is an ‘officer of the united_states ’ and must therefore be appointed in the manner prescribed by the appointments_clause emphasis added 99_us_508 that all persons who can be said to hold an office under the government about to be established under the constitution were intended to be included within one or the other of the modes of appointment there can be but little doubt emphasis added for the reasons stated respondent’s motion for summary_judgment will be granted an appropriate order and decision will be entered
